DETAILED ACTION
Status of the Application
	Claims 21-35 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s preliminary amendment cancelling claims 1-20 as submitted in a communication filed on 1/5/2021 is acknowledged. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/312,772 filed on  03/24/2016.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/139,508 filed on 09/24/2018, and PCT/US2017/024051 filed on 03/24/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 1/27/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 21 is objected to due to the recitation of “(i) wherein the SP comprises α-tubulin having SEQ ID NO: 6…or β-tubulin having SEQ ID NO: 7…”. To be consistent with commonly used claim language, the term should be amended to recite  “(i) wherein the SP comprises an α-tubulin having SEQ ID NO: 6…or a β-tubulin having SEQ ID NO: 7…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 (claims 22-35 dependent thereon) is indefinite in the recitation of “variant thereof having at least about 95%..” for the following reasons.  The term “about” encompasses a range which includes values which are higher and lower than the recited reference value (i.e., 95% sequence identity).  The term “at least” implies that only values equal to or higher than the recited reference value are encompassed.  Therefore, in the absence of a clear definition of what is encompassed by the term “about”, the term "at least about" is unclear and confusing since the term refers to values which are equal or higher than  undefined values which are either higher or lower than the recited reference value.  In essence, the term eliminates the relevance of the recited reference point because the reference value associated with  “at least” (i.e., about 95%) is variable and undefined.  If the intended limitation is “at least 95%”, the claim should be amended accordingly.  Correction is required. 
Claim 21 (claims 22-35 dependent thereon) is indefinite in the recitation of “wherein the SP comprises α-tubulin having….or a variant thereof having at least…., or β-tubulin having …or a variant thereof having at least…., or a combination of α-tubulin and β-tubulin as a heterodimer” for the following reasons.  As written, it is unclear if the term “variant thereof” refers to an α-tubulin or a β-tubulin that comprises an amino acid sequence which is a variant of SEQ ID NO: 6 or 7, respectively, or if the term “variant thereof” refers to a variant of an α-tubulin or a β-tubulin wherein said variant is not required to be an α-tubulin or a β-tubulin but is simply a structural variant of the polypeptide of SEQ ID NO: 6 or SEQ ID NO: 7 having the recited % sequence identity.  If the intended variant is (i) an  α-tubulin having an amino acid sequence which is at least 95% identical to SEQ ID NO: 6,  or (ii) a β-tubulin that comprises an amino acid sequence which is at least 95% identical to SEQ ID NO: 7, the claim should be amended accordingly. For examination purposes, it will be assumed that the “variant thereof” is a variant of an α-tubulin or a β-tubulin wherein said variant is not required to be an α-tubulin or a β-tubulin but is simply a structural variant of the polypeptide of SEQ ID NO: 6 or SEQ ID NO: 7 having the recited % sequence identity. In addition, the term “or a combination of α-tubulin and β-tubulin as a heterodimer” is unclear because one cannot determine if the SP is required to comprise a combination of any α-tubulin and any β-tubulin as a heterodimer, or if the SP is required to comprise a combination of the α-tubulin and the β-tubulin described prior to the phrase.  For examination purposes, it will be assumed that the SP can comprise a combination of any α-tubulin and any β-tubulin as a heterodimer.  Correction is required. 
Claim 23 is indefinite in the recitation of “wherein the structural protein comprises tubulin” for the following reasons.  Claim 21 appears to require the structural protein to comprise an α-tubulin, a β-tubulin, or a combination of an α-tubulin and a β-tubulin.  The term “tubulin” is broad and refers to any tubulin protein.  Therefore, the scope of claim 23 appears to be broader than that of claim 21.  As such, it is unclear as to how claim 23 further limits claim 21. Correction is required. 
Claim 24 is indefinite in the recitation of “wherein the tubulin is α-tubulin comprising SEQ ID NO: 6 or a variant thereof, β-tubulin comprising SEQ ID NO: 7 or a variant thereof, or a combination of α-tubulin and β-tubulin as a heterodimer” for the following reasons.  The term “variant thereof” is unclear because one cannot determine if it refers to an α-tubulin that comprises a variant of SEQ ID NO: 6 or a β-tubulin that comprises a variant of SEQ ID NO: 7, or if the term refers to a variant of the polypeptide of SEQ ID NO: 6 or SEQ ID NO: 7, wherein the variant is not required to be an α-tubulin or a β-tubulin.  In addition, while claim 21 appears to require (a) the structural protein to comprise an α-tubulin, a β-tubulin, or a combination of an α-tubulin and a β-tubulin, and (b) a variant of SEQ ID NO: 6 or SEQ ID NO: 7 having at least 95% sequence identity to SEQ ID NO: 6 or SEQ ID NO: 7, claim 24 appears to require a variant having any sequence identity to SEQ ID NO: 6 or SEQ ID NO: 7.  Therefore, the scope of claim 24 appears to be broader than that of claim 21. As such, it is unclear as to how claim 24 further limits claim 21.  For examination purposes, it will be assumed that claim 24 is an independent claim that requires a variant having any structure. Correction is required. 
Claim 28 (claims 29-30 dependent thereon) is indefinite in the recitation of “wherein the fluorescently-labeled protein is a fusion protein comprising the amino acid sequence of a radial spoke protein….fused to the amino acid sequence of a fluorescent protein” for the following reasons.  Claim 21 appears to require the fluorescently-labeled protein to be a fusion protein that comprises (a) the amino acid sequence of SEQ ID NO: 1, or a variant of the amino acid sequence of SEQ ID NO: 1 having at least 95% sequence identity to SEQ ID NO: 1, as well as the amino acid sequence of SEQ ID NO: 2 or 3, or a variant of the amino acid sequence of SEQ ID NO: 2 or 3 having at least  95% sequence identity to SEQ ID NO: 2 or 3, (b) the amino acid sequence of SEQ ID NO: 4 or an amino acid sequence at least 95% identical to SEQ ID NO: 4, or (c) the amino acid sequence of SEQ ID NO: 5 or an amino acid sequence at least 95% identical to SEQ ID NO: 5.  The specification discloses that the polypeptide of SEQ ID NO: 1 is a radial spoke protein 3, the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 3 are fluorescent proteins, and the polypeptides of SEQ ID NO: 4 and SEQ ID NO: 5 are fusion proteins that comprise the radial spoke protein 3 of SEQ ID NO: 1 and either the polypeptide of SEQ ID NO: 2 or the polypeptide of SEQ ID NO: 3.  The term “comprising the amino acid sequence of a radial spoke protein” implies that the fusion protein can comprise a radial fusion protein having any structure.  The term “fused to the amino acid sequence of a fluorescent protein” implies that the fluorescent protein can have any structure.  Therefore, it appears that claim 28 is broader in scope compared to claim 21 with regard to the fusion protein. As such, it is unclear as to how claim 28 further limits claim 21. For examination purposes,  it will be assumed that claim 28 is an independent claim that requires a radial spoke protein having any structure. Correction is required. 
Claim 30 is indefinite in the recitation of “wherein (a) the RSP is radial spoke protein 3…” for the following reasons. As explained above, claim 21 requires the fusion protein to comprise SEQ ID NO: 1 or a variant of SEQ ID NO: 1 having at least 95% sequence identity to SEQ ID NO: 1.  Since the specification discloses that SEQ ID NO: 1 is the amino acid sequence of a radial spoke protein 3, and the term “the RSP is radial spoke protein 3” in claim 30 encompasses a protein having any  structure, it appears that claim 30 is broader in scope compared to claim 21 with regard to the fusion protein.  As such, it is unclear as to how claim 30 further limits claim 21. For examination purposes, it will be assumed that claim 30 requires an RSP having any structure.  Correction is required.  
Claim 31 is indefinite in the recitation of “wherein the fluorescently-labeled protein is a fusion protein comprising the amino acid sequence of a radial spoke protein fused to the amino acid sequence of an adapter protein that binds to a fluorescent label” for the following reasons. The term “comprising the amino acid sequence of a radial spoke protein” in claim 31 does not provide any structural limitations.  As explained previously, claim 21 requires the fusion protein to comprise SEQ ID NO: 1 or a variant of SEQ ID NO: 1 having at least 95% sequence identity to SEQ ID NO: 1.  Therefore, the scope of claim 31 appears to be broader than that of claim 21 with regard to the fusion protein.  In addition, as written, it is unclear if the fluorescent label to which the adapter protein binds is different from the fluorescent protein that is part of the fusion protein as recited in claim 28, or the protein of SEQ ID NO: 2 or SEQ ID NO: 3 in claim 21. For examination purposes, it will be assumed that claim 31 is an independent claim that requires a radial spoke protein and a fluorescent  label having any structure.   Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 21-35 are directed in part to a method for quantifying a fluorescently-labeled molecule in a sample, wherein said method requires a fluorescent marker, wherein said marker comprises a tubular or cylindrical biological structure, wherein said biological structure comprises a genus of structural proteins (SP) and  fluorescently-labeled proteins (FP), wherein said SPs are proteins having any function which have at least 95% sequence identity to the polypeptide of SEQ ID NO: 6 or 7,  or are heterodimers having any structure made from any α-tubulin and β-tubulin, and wherein said FPs are fusion proteins that comprise a protein having any function which has at least 95% sequence identity to the polypeptide of SEQ ID NO: 1, 2, 3, 4 or 5, wherein the biological structure comprises 2 FPs per 96 nm of length of the biological structure, 4 FPs per 96 nm of length of the biological structure, or 36 FPs per 96 nm of length of the biological structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is either  no structural limitation and/or no functional limitation with  regard to the members of the genus of proteins and cylindrical/tubular biological structures required by the claimed method. While the specification in the instant application discloses the structure of a single tubular/cylindrical biological structure that comprises tubulin (i.e., microtubules that comprise the α-tubulin of SEQ ID NO: 6 and the β-tubulin of SEQ ID NO: 7) and a single protein (i.e., the radial spoke protein 3 of SEQ ID NO: 1) that associates to tubulin along the length of the microtubules every 96 nm, the specification fails to disclose additional tubular/cylindrical biological structures, additional proteins that associate to a microtubule or to any biological tubular/cylindrical structure at the recited distance (every 96 nm), or the structural features in the polypeptide of SEQ ID NO: 1 that can be modified to obtain a variant having the recited % sequence identity which is able to associate with tubulin at the recited distances.  With regard to the recited fluorescently-labeled proteins required by the claimed method, while the specification discloses the fluorescent proteins of SEQ ID NO: 2 and SEQ ID NO: 3, the specification is silent with regard to the structural elements in the polypeptides of SEQ ID NO: 2 or SEQ ID NO: 3 that can be modified to obtain a variant having the recited % sequence identity with the desired fluorescent properties.  It should be noted that not all the structural variants of a protein will have the same functional properties of the proteins from which they derive.  As currently recited and interpreted, the structural proteins having the recited % sequence identity are not required to be α-tubulin or β-tubulin proteins, and the fluorescently-labeled proteins having the recited % sequence identity are not required to comprise fluorescent properties. No structure/function correlation has been provided that would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO: 1 can bind to microtubules or to any tubular/cylindrical biological structure and act as a functional replacement of the RSP3 protein of SEQ ID NO: 1, which variants of the polypeptide of SEQ ID NO: 6 or 7 having the recited % sequence identity are tubulins, and which variants of the polypeptide of SEQ ID NO: 2 or 3 having the recited % sequence identity have fluorescent characteristics.  
	The claims encompass a large genus of biological structures and proteins which are structurally unrelated and/or functionally unrelated.  A polypeptide having 95% sequence identity to the polypeptide of  SEQ ID NO: 1 allows for any combination of 26 amino acid modifications within  SEQ ID NO: 1 (26 = 0.05x516; SEQ ID NO: 1 has 516 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants that result from 26 amino acid substitutions in the polypeptide of SEQ ID NO: 1 is 516!x1926/(516-26)!/26!  or 7.81x1076 variants. A polypeptide having 95% sequence identity to the polypeptide of  SEQ ID NO: 6 allows for any combination of 23 amino acid modifications within  SEQ ID NO: 6 (23 = 0.05x451; SEQ ID NO: 6 has 451 amino acids).   Using the same equation, the total number of variants that result from 23 amino acid substitutions in the polypeptide of SEQ ID NO: 6 is 451!x1923/(451-23)!/23!  or 6.26x1067 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of proteins required to make any tubular/cylindrical biological structure as recited, or the recited structural feature is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of  SEQ ID NO: 1-7 that are essential for the desired activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the  species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how much is unknown with regard the components and functions of radial spokes and their proteins.  Ishikawa (Cilia 4:3, pages 1-20, 2/2/2015) teaches that much is unknown about the components and functions of radial spokes.  With regard to Chlamydomonas, Ishikawa teaches that 23 proteins have been isolated from radial spokes but nothing is known with regard to how many copies of them are in the complex  (page 12, left column, Ciliary structure revealed by cryo-electron tomography-II. Other structures).  Ishikawa teaches that a comparison between the components of Tetrahymena RS3 and the Chlamydomonas RS3 stump show that Tetrahymena RS3 does not comprise the 23 radial spoke proteins found in  Chlamydomonas  but other proteins which are not yet identified (page 12, right column, last paragraph).  Therefore,  one cannot reasonably conclude that a single radial spoke protein is representative of all the radial spoke proteins found in any organism, or of all proteins that can associate with any tubular/cylindrical biological structure as required by the claims.  
	Due to the fact that the specification only discloses a single tubular/cylindrical biological structure, the tubulins of SEQ ID NO: 6 and 7, the fluorescent proteins of SEQ ID NO: 2 and 3, and a single radial spoke protein (SEQ ID NO: 1), and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for quantifying a fluorescently-labeled molecule in a sample, wherein said method requires a fluorescent marker, wherein said marker is a fluorescent marker that comprises (a) microtubules that comprise the structural proteins of SEQ ID NO: 6 and 7, and (b) a fusion protein comprising (i) the radial spoke protein of SEQ ID NO: 1, and (ii) the fluorescent protein of SEQ ID NO: 2 or the fluorescent protein of SEQ ID NO: 3, does not reasonably provide enablement for a method for quantifying a fluorescently-labeled molecule in a sample, wherein said method requires a fluorescent marker, wherein said marker comprises a tubular or cylindrical biological structure, wherein said biological structure comprises structural proteins (SP) and  fluorescently-labeled proteins (FP), wherein said SPs are proteins having any function which have at least 95% sequence identity to the polypeptide of SEQ ID NO: 6 or 7,  or are heterodimers having any structure made from any α-tubulin and β-tubulin, and wherein said FPs are fusion proteins that comprise a protein having any function which has at least 95% sequence identity to the polypeptide of SEQ ID NO: 1, 2, 3, 4 or 5, wherein the biological structure comprises 2 FPs per 96 nm of length of the biological structure, 4 FPs per 96 nm of length of the biological structure, or 36 FPs per 96 nm of length of the biological structure. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 21-35 broadly encompass a method for quantifying a fluorescently-labeled molecule in a sample, wherein said method requires a fluorescent marker, wherein said marker comprises a tubular or cylindrical biological structure, wherein said biological structure comprises structural proteins (SP) and  fluorescently-labeled proteins (FP), wherein said SPs are proteins having any function which have at least 95% sequence identity to the polypeptide of SEQ ID NO: 6 or 7,  or are heterodimers having any structure made from any α-tubulin and β-tubulin, and wherein said FPs are fusion proteins that comprise a protein having any function which has at least 95% sequence identity to the polypeptide of SEQ ID NO: 1, 2, 3, 4 or 5, wherein the biological structure comprises 2 FPs per 96 nm of length of the biological structure, 4 FPs per 96 nm of length of the biological structure, or 36 FPs per 96 nm of length of the biological structure. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
The enablement provided is not commensurate in scope with the claims due to the extremely large number of biological tubular/cylindrical structures having any structure encompassed by the claims, the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 1 that are required and those which can be modified to obtain a radial spoke protein that can bind to a microtubule at the recited distance, and the lack of information as to the structural features required in variants of the polypeptides of SEQ ID NO: 1-7 having the recited % sequence identity so that these variants are tubulins, fluorescent proteins, and radial spoke proteins that can bind at the recited distances.  In the instant case, the specification enables a method for quantifying a fluorescently-labeled molecule in a sample, wherein said method requires a fluorescent marker, wherein said marker is a fluorescent marker that comprises (a) microtubules that comprise the structural proteins of SEQ ID NO: 6 and 7, and (b) a fusion protein comprising (i) the radial spoke protein of SEQ ID NO: 1, and (ii) the fluorescent protein of SEQ ID NO: 2 or the fluorescent protein of SEQ ID NO: 3.  
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of a single radial spoke protein (SEQ ID NO: 1) and one single tubular/cylindrical biological structure (i.e., microtubules) as working examples. The specification also discloses the tubulins of SEQ ID NO: 6 and 7 and the fluorescent proteins of SEQ ID NO: 2 and 3 as working examples. However, the specification fails to provide additional tubular/cylindrical biological structures, additional tubulins,  additional fluorescent proteins, or additional proteins that associate to a microtubule or to any biological tubular/cylindrical structure at the recited locations. The specification is silent with regard to additional radial spoke proteins or the structural features required in any radial spoke protein, or any protein that associates to any tubular/cylindrical biological structure.  Nothing is known about the structural features in the polypeptide of SEQ ID NO: 1 that are required in any radial spoke protein, the structural features required in any variant of the tubulins of SEQ ID NO: 6 or 7 so that it can act as an tubulin or tubulin,  or the structural features required in any variant of the fluorescent proteins of SEQ ID NO: 2 or 3 so that it has fluorescence properties. No structure/function correlation has been provided.
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses microtubules and a limited number of tubulins, fluorescent proteins and proteins associated with microtubules,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any protein that associates with a microtubule or the structure of any radial spoke protein.  Furthermore, the art is silent with regard to a correlation between structure and function that would allow one of skill in the art to determine which structural variants of the polypeptide of SEQ ID NO: 1 having the recited % sequence identity are able to bind to microtubules at the recited distance, which structural variants of the polypeptides of SEQ ID NO: 6 or 7 having the recited % sequence identity are tubulins, and which structural variants of the polypeptides of SEQ ID NO: 2 or 3 having the recited % sequence identity have the desired fluorescent properties.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of  SEQ ID NO: 1-7 such that the resulting variants would display the desired functional characteristics, or  the general tolerance of radial spoke proteins, tubulins and fluorescent proteins to structural modifications and the extent of such tolerance.   
The art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modifications to a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  Ishikawa teaches that much is unknown about the components and functions of radial spokes.  Ishikawa teaches that a comparison between the components of Tetrahymena RS3 and the Chlamydomonas RS3 stump show that Tetrahymena RS3 does not comprise the 23 radial spoke proteins found in  Chlamydomonas  but other proteins which are not yet identified (page 12, right column, last paragraph).  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins that are structural variants of the polypeptides of SEQ ID NO: 1-7 having the recited % sequence identity to find those proteins that can make the required tubular or cylindrical structure, have the desired fluorescent properties,  and are radial spoke proteins that can bind to the tubular or cylindrical structure at the recited length. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, the high degree of unpredictability of the prior art in regard to radial spoke proteins and the effect of structural changes on a protein’s function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Allowable Subject Matter
A method for quantifying the amount of a fluorescently-labeled molecule in a sample, wherein said method requires a fluorescent marker, wherein said fluorescent marker comprises (a) microtubules that comprise the structural proteins of SEQ ID NO: 6 and 7, and (b) a fusion protein having  (i) the radial spoke protein of SEQ ID NO: 1, and (ii) the fluorescent protein of SEQ ID NO: 2 or the fluorescent protein of SEQ ID NO: 3, wherein said method comprises (A) performing fluorescence microscopy on the sample and performing fluorescent microscopy on the fluorescent marker, (B) detecting fluorescence from the fluorescently-labeled molecule in the sample and detecting fluorescence from the fluorescent marker,  (C) quantifying the detected fluorescence from the fluorescently-labeled molecule in the sample and quantifying the detected fluorescence from the fluorescent marker, and (D) quantifying the amount of fluorescently-labeled molecule in the sample based on the quantified fluorescence of the fluorescently-labeled molecule and the quantified fluorescence of the fluorescent marker, appears to be free of the prior art.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
August 18, 2022